Exhibit 99.1 Cable ONE Reports Third Quarter 2015 Results Cable ONE Continues to Transition to an HSD and Business Services-Centric Company November 4, – Phoenix, Arizona – (BUSINESS WIRE) - Cable One, Inc. (NYSE: CABO) (the “Company” or “Cable ONE”) today reported financial and operating results for the three and nine months ended September 30, 2015. Key third quarter highlights: ● Net Income was $19.4 million and Adjusted EBITDA1 was $77.4 million, an increase of 6.2% compared to the third quarter of 2014, with an Adjusted EBITDA Margin1 of 39.1% compared to 36.5% in the third quarter of 2014. ● Net cash provided by operating activities was$77.5 million. Free Cash Flow1 was $46.0 million, an increase of 123.5% compared to the third quarter of 2014. ● Business services revenues were $22.4 million, an increase of 15.2% compared to the third quarter of 2014. ● Residential data revenues were $73.1 million, an increase of 10.2% compared to the third quarter of 2014 . ● Residential data and business services revenues grew to 48.2% of total revenues compared to 43.0% in the third quarter of 2014. ● Non-video customers grew from 31% in the third quarter of 2014 to 42% of total customers . ● Capital expenditures totaled $31.4 million, a decrease of 39.9% compared to the third quarter of 2014. “
